         Case 1:17-cr-00548-PAC Document 437
                                         436 Filed 11/25/20
                                                   11/19/20 Page 1
                                                                 2 of 1
                                                                      2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------X
UNITED STATES OF AMERICA          :
                                  :
                                  :           EX PARTE ORDER
         - v -                    :
JOSHUA ADAM SCHULTE               :           17 CR. 548 (PAC)
                                  :
                  Defendant.      :
----------------------------------X

        PAUL A CROTTY, United States District Judge.

        The Bureau of Prisons is DIRECTED to schedule a 1-hour social VTC

for Mr. Schulte on the first Friday of every month. The Bureau of

Prisons should also notify counsel 48 hours before the scheduled phone

call.




Dated:    New York, New York         SO ORDERED:
                    25 2020
           November __,




                                   _______________________________
                                     HONORABLE PAUL A. CROTTY
                                     UNITED STATES DISTRICT JUDGE
